Citation Nr: 0116766	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  93-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a pain disorder, claimed as depression.

3.  Entitlement to a total disability rating based upon 
unemployability and due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in September 1991 and December 1999.  The 
Board remanded this case back to the RO for further 
development in June 1995 and June 1996, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is productive of moderate 
limitation of motion, with flexion to 30 degrees and 
extension to 15 degrees; however, his low back pain has been 
clearly attributed to a separate disorder.

3.  The RO granted service connection for a pain disorder, 
claimed as depression, in a December 1999 rating decision, 
with a 30 percent evaluation assigned, and informed the 
veteran of that decision in January 2000; however, he did not 
perfect an appeal of the initial evaluation within one year 
of notification or within 60 days of the issuance of the RO's 
October 2000 Statement of the Case.

4.  The veteran's service-connected disabilities, including a 
pain disorder (30 percent) and a low back disorder (20 
percent), render him unable to obtain and retain 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a low back 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic 
Codes 5292, 5295) (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  In the absence of a timely Substantive Appeal on the 
issue of entitlement to an initial evaluation in excess of 30 
percent for a pain disorder, claimed as depression, the 
veteran's claim as to that issue must be dismissed on the 
basis of the Board's lack of jurisdiction over that issue.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2000).

3.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations and has obtained all records of reported 
medical treatment.  The Board would point out that, although 
the veteran suggested in a February 2001 letter that he would 
be submitting statements from private doctors, no such 
statements have been received into the record to date.

The duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  The RO informed 
him of the need for such evidence in its Statements and 
Supplemental Statements of the Case.  Given that the actions 
by the RO reflect fundamental compliance with the VCAA, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform him of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

I.  Entitlement to an increased evaluation for a low back 
disorder

In a December 1986 rating decision, the RO initially granted 
service connection for a low back disorder on the basis of 
in-service treatment for low back pain.  A 10 percent 
evaluation was assigned, effective from December 1986.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran underwent a VA examination in August 1991, during 
which he complained of problems with his low back pain.  The 
examination revealed full range of motion of the back, with 
no pain.  The examiner noted that the veteran's pain was 
related to posture and activity and that he was unable to 
stay in one position for longer than 10 minutes.  X-rays 
revealed minimal narrowing at the L5-S1 level.  The diagnosis 
was chronic low back pain.  

In a November 1992 statement, Ray H. King, M.D., opined that 
the veteran had been treated for low back problems since an 
injury in service and that he was "totally disabled from 
work" due to his back injury.

During an October 1995 VA spine examination, the veteran 
reported constant low back pain, particularly after extended 
periods of sitting or standing.  The examination revealed the 
back to be stiff on walking, with diminished lumbar lordosis 
and tenderness.  There was no fixed deformity of the spine.  
Range of motion studies revealed flexion to 30 degrees, 
extension to 15 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 25 degrees, and bilateral rotation to 
15 degrees.  The veteran complained of increased discomfort 
with all of these motions, except right lateral flexion and 
left rotation, and noted a worsening of pain upon resuming an 
upright posture after lateral flexion to the right.  
Radiographs of the lumbar spine revealed very minimal loss of 
disc height at the L4-L5 level and a very mild dextroconvex 
scoliosis.  A computed tomography (CT) scan revealed a 
Schmorl's node at the inferior L1 end plate, minimal 
posterior annular bulging and facet hypertrophy at L3-L4, 
mild posterior annular bulging at L4-L5, and central and 
inferior extension of the annulus and nucleus pulposus at the 
L5-S1 level.  An electromyography study (EMG) was normal.  In 
conclusion, the examiner noted that the veteran's complaints 
of pain were out of proportion to his objective pathology and 
that his current pain was most likely a manifestation of 
fibromyalgia, rather than the service-connected low back 
injury.  The examiner found this fibromyalgia to be unrelated 
to service or the veteran's service-connected injury.

The veteran underwent a further VA spine examination in 
November 1996, during which he reported continued low back 
pain and discomfort.  The examination revealed back 
stiffness, diminished lumbar lordosis, no fixed deformity of 
the spine, and tenderness of the lumbar vertebrae.  Range of 
motion studies revealed forward flexion to 60 degrees, with 
pain; extension to 20 degrees, with stiffness and pain; 
limited bilateral lateral flexion due to pain and stiffness; 
right rotation to 25 degrees, with pain; and left lateral 
rotation to 15 degrees.  The examiner commented that the 
veteran's current symptoms were "highly consistent with 
fibromyalgia, as the veteran had a burning discomfort and 
pain without evidence of a neurological deficit.  While the 
examiner concluded that the veteran's fibromyalgia and 
behavioral responses were sufficient to render him 
unemployable, there was no evidence that his low back 
disorder would affect his employability.  X-rays were noted 
to be unchanged from 1995.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000). 

The RO has evaluated the veteran's low back disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  Under this code section, a 10 percent evaluation is 
warranted for lumbosacral strain, while a 20 percent 
evaluation is in order for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.

The Board has also considered the provisions of Diagnostic 
Code 5292, which concerns limitation of motion of the lumbar 
spine.  Under this section, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is appropriate in cases of moderate limitation of 
motion, and a 40 percent evaluation is in order in cases of 
severe limitation of motion.  In this case, the veteran's low 
back disorder has been shown to be productive of flexion 
limited to 30 degrees and extension limited to 15 degrees.  
The Board finds this limitation of motion to be moderate, 
though not severe, in degree.  As such, a 20 percent 
evaluation is warranted.

The question now becomes whether the low back pain exhibited 
upon examination provides a basis for an even higher 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  However, such pain, 
while undeniably present, has not been associated with the 
veteran's service-connected low back disorder.  Rather, the 
veteran's VA examiners have clearly indicated that this pain 
is attributable to his fibromyalgia.  In this regard, the 
facts in this case are distinguishable from those of 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), in which 
the United States Court of Appeals for Veterans Claims 
(Court) determined that when it is not possible to separate 
the effects of a service-connected condition from those of 
another condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition at issue.  As such, the veteran's pain 
symptoms do not present a basis for an evaluation in excess 
of 20 percent for his service-connected low back disorder.

Moreover, there is no evidence of a vertebral fracture, with 
demonstrable deformity (as would warrant an additional 10 
percent under Diagnostic Code 5285); complete bony fixation 
of the spine at a favorable angle (the criteria for a 60 
percent evaluation under Diagnostic Code 5286); favorable 
ankylosis of the lumbosacral spine (the criteria for a 40 
percent evaluation under Diagnostic Code 5289); severe 
intervertebral disc syndrome, productive of recurring attacks 
with intermittent relief (the criteria for a 40 percent 
evaluation under Diagnostic Code 5293); or severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion (the criteria for a 40 percent evaluation under 
Diagnostic Code 5295).  As such, the evidence supports a 20 
percent evaluation, but not more, for the veteran's low back 
disorder.  

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no 
evidence showing that his service-connected low back disorder 
(as opposed to his fibromyalgia) has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal. While the 
Board is aware of Dr. King's November 1992 statement, in 
which he asserted that the veteran's low back disability 
precluded employment, this statement is quite cursory and is 
substantially contradicted by the findings of the more 
thorough VA examinations from 1995 and 1996 showing that the 
veteran's employment status results from a separate 
disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to a higher initial evaluation for a pain 
disorder,
claimed as depression

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the December 1999 
rating decision granting service connection for a pain 
disorder, claimed as depression, on January 10, 2000.  On 
August 25, 2000, the veteran's timely NOD as to the assigned 
evaluation for this disorder was received by the RO, and, on 
October 24, 2000, the RO issued a SOC, along with a letter 
explaining his appellate rights and responsibilities.  
However, the veteran did not file a correspondence containing 
the necessary information for a Substantive Appeal within 60 
days of the issuance of the SOC or within the remainder of 
the one-year period following the date of notification of the 
December 1999 rating decision.  

Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing his Substantive Appeal.  The Board sent 
the veteran a letter as to this matter in March 2001 and 
allowed him 60 days to respond, but he did not reply.  The 
Board does note that, in a statement received by the RO in 
February 2001, the veteran provided reasons for his delay in 
filing a Substantive Appeal, including the declining health 
of his parents, his problems in obtaining Social Security 
Administration disability records, and the imminent departure 
of his psychotherapist.  The Board is not satisfied that 
these particular reasons, individually or in the aggregate, 
are sufficient to have precluded the veteran from the 
relatively simple act of submitting a statement reflecting an 
intent to complete an appeal, under 38 C.F.R. § 20.202 
(2000), within the noted time limits.  

Accordingly, the Board is without jurisdiction to consider 
the veteran's claim of entitlement to an initial evaluation 
in excess of 30 percent for a pain disorder, claimed as 
depression, and his appeal as to that issue must be 
dismissed.  

III.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).  

The veteran's service-connected disabilities in this case 
include a pain disorder, claimed as depression, evaluated as 
30 percent disabling; and a low back disorder, now evaluated 
as 20 percent disabling in view of this decision.  The 
combined evaluation for these disabilities is 40 percent.  
See 38 C.F.R. § 4.25 (2000).  As such, the Board observes 
that the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) (2000).  The question thus becomes 
whether this case presents such unusual circumstances as to 
warrant a grant of TDIU on an extra-schedular basis under 
38 C.F.R. § 4.16(b) (2000).

In this regard, the Board has considered the veteran's 
vocational background.  Significantly, he has been entitled 
to Social Security Administration disability benefits since 
June 6, 1986, well before the VA's receipt of his current 
claims.

As to the medical evidence of record, the Board observes 
that, in an October 1992 statement, Cynthia D. Nichols, 
Ph.D., opined that the veteran's chronic pain "is 
incapacitating to the extent that he is unable to obtain or 
maintain substantially gainful employment."  In a December 
1992 statement, Janet Peterson, a social worker, indicated 
that the veteran's chronic pain and associated symptoms 
precluded him from being "employable in any capacity."  As 
noted above, Dr. King found the veteran to be totally 
disabled due to low back pain.  Also, as indicated above, the 
doctor who conducted the November 1996 VA spine examination 
concluded that the veteran's fibromyalgia and behavioral 
responses were sufficient to render him unemployable.  

Of particular significance in this case is the report of the 
veteran's February 1998 VA psychiatric examination.  The 
examiner rendered Axis I diagnoses of a chronic pain disorder 
associated with both psychological factors and the veteran's 
general medical condition, an adjustment disorder with mixed 
disturbances of emotion and conduct, a breathing-related 
sleep disorder, and a mood disorder.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), this 
score contemplates situations where an individual is unable 
to keep a job.

While the Board lacks the jurisdiction to revisit the 
propriety of the initial 30 percent evaluation assigned for a 
pain disorder, the Board nevertheless finds that this 
disability has been shown to preclude substantially gainful 
employment.  The Board observes that this finding is based 
not on a sole examination report but on multiple medical 
records over a prolonged period of time that are indicative 
of an exceptional situation warranting consideration under 
38 C.F.R. § 4.16(b) (2000).  As such, the Board concludes 
that the evidence supports the veteran's claim of entitlement 
to TDIU. 



ORDER

Entitlement a 20 percent evaluation for a low back disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an initial evaluation in excess 
of 30 percent for a pain disorder, claimed as depression, is 
dismissed in view of the Board's lack of jurisdiction over 
this issue resulting from the absence of a timely filed 
Substantive Appeal.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

